DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims include the addition of “a peritoneal dialysate generation flow path starting at the water source and ending at an integrated cycler” and “a storage container…at a position that is within the peritoneal dialysate generation flow path” in independent Claim 1, have changed the scope of the claimed invention, and newly found secondary reference Kruger et al., (“Kruger”, US 5,312,547), has been combined with the previously used prior art rejection to disclose the currently amended claimed invention.
On page 6 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues against the previous 112(b) rejection of “fluid” in dependent Claim 23, arguing that “one of ordinary skill in the art would not find it incomplete or unclear to refer to the movement of fluid between components as recited without specifying whether fluid transferred between components in one part of the system was also transferred between components in another part of the system”.  The Examiner notes however that there are different components in different parts of the system that modify the characteristics of the fluid along the way, e.g. adding osmotic agent or ion concentrate to the fluid, changing the nature of the fluid.  Furthermore, the Examiner notes that in independent Claim 1, “fluid” is directed to “either the integrated cycler or to the osmotic agent source”, but then in dependent Claim 23, “the fluid is pumped into the peritoneal dialysate generation system form the storage container and before the fluid is pumped through a sterilization module”.  The Examiner notes that these “fluids” are potentially the same or different fluids, making it unclear what type of fluid is located in these parts of the system.  The Examiner maintains this 112(b) rejection on Claim 23.  Additionally, several new 112 rejections have been made on other claims based on further examination.
On pages 7-10, Applicant argues against previously used secondary reference  Hoffman et al., (“Hoffman”, US 2010/0312172), disclosing the previously added limitation “a storage container fluidly connected to the peritoneal dialysate generation system downstream of the water purification module and upstream of the osmotic agent source and ion concentrate source” as in independent Claim 1.   The Examiner notes that the currently amended invention in Claim 1 now defines the peritoneal dialysate generation flow path as starting at the water source and ending at an integrated cycler.  Thus, the the scope of the claimed invention has changed such that the Examiner has relied upon newly found secondary reference Kruger to disclose this limitation instead of Hoffman.  Thus, Applicant’s arguments against Hoffman and the other secondary references Burbank, Peabody 1, Peabody 2, and Edgson used in the prior art rejection of previous Claim 1 are considered moot.
On pages 10-11, Applicant argues that previous secondary reference Micheli, (US 8,815,095), does not disclose the claimed limitations of dependent Claim 23 as combined with the other previously used prior art references.  The Examiner notes that Micheli has been withdrawn due to the combination of newly found secondary reference Kruger which discloses every element of dependent Claim 23 based on the current amendment of independent Claim 1, except for the claimed “sterilization module”.   The Examiner also notes that previous secondary reference Peabody et al., (“Peabody 1”, US 2002/0162778), discloses this limitation as part of its overall embodiment which was previously combined as part of independent Claim 1 as indicated in the prior art rejection section below.  For these reasons, the Examiner finds Applicant’s remarks here moot and unpersuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, 15, 17, 23 and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and its dependent Claims 14 & 15 are dependent on cancelled Claim 2.  It is not clear what the overall claimed invention of each of these claims would be based on their limitations as a result.
Claim 17 recites the limitation “a peritoneal dialysate generation system”.  It is not clear if this limitation is the same limitation or not as “the peritoneal dialysate generation system” already recited in Claim 1, of which the overall “system” of Claim 1 has been included.  Examiner interprets it to be the same.
Claim 17 recites the limitation “the purity control system”.  It is not clear if this limitation is the same limitation or not as “the system” of Claim 1.  Examiner interprets it to be the same.
Claim 17 recites the limitation “the peritoneal dialysate cycler”.  It is not clear if this limitation is the same limitation or not as “the integrated cycler” of Claim 1.  Examiner interprets it to be the same.
Claim 23
Claim 23 recites the limitation “fluid” on line 4.  It is not clear if this limitation is the same limitation as “fluid” as already recited in Claim 1, or if this limitation is a different type of “fluid”.  Examiner interprets it to be the same.
Claim 23 recites the limitation “the fluid” three times on lines 5-7.  It is not clear if these “fluid(s)” are the same “fluid” as in Claim 1, or if it is a different type of “fluid”.  Examiner interprets it to be the same.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 14 & 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 and its dependent Claims 14 & 15 are dependent on cancelled Claim 2, so these claims fail to limit the subject matter of the claim upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 & 3-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al., (“Burbank”, US 2014/0018727), in view of Peabody et al., (“Peabody 1”, US 2002/0162778), in further view of Peabody, (“Peabody 2”, US 4,747,822), in further view of Edgson et al., (“Edgson”, US 6,818,179), in further view of Kruger et al., (“Kruger”, US 5,312,547).
Claims 1, 3-11, 16, 22 & 23 are directed to a system, an apparatus type invention group.
Regarding Claims 1, 3-11, 16, 22 & 23, Embodiment 1 of Burbank discloses a system for use in peritoneal dialysis, (See Abstract), comprising: 
a first fluid line fluidly connected to a peritoneal dialysate generation system and a first ultrafilter, (Line connected upstream of First Ultrafilter 958, See Figure 9); 
a second fluid line fluidly connecting the first ultrafilter to a second ultrafilter, (Line between the two Ultrafilters 958, See Figure 9, and See paragraph [0118]); 
the peritoneal dialysate generation system comprising at least a water source, (Water Source flowing into Sediment Trap 994, See Figure 9, and See paragraph [0113]), an osmotic agent source, an ion concentrate source, (Osmotic Agent Container 912 and Electrolyte (ion concentrate) Container 910; or alternatively Batch Concentrate Container 908, See Figure 8A, and See paragraph [0104]; The batch container stores both osmotic agent and electrolyte), and a water purification module, (Carbon Bed 963/Deionization Filter 966, See Figure 9, See paragraph [0118]), fluidly connected to a peritoneal dialysate generation flow path staring at the water source and ending at an integrated cycler, (Path/Lines leading through Water Source, Sediment Trap 994, Carbon Bed 963 etc., See Figure 9, and See paragraphs [0113] & [0118]);
a system pump positioned in the peritoneal dialysate generation flow path, (Pump 990, See Figure 9, See paragraph [0114]).
Embodiment 1 of Burbank does not disclose the osmotic agent source and ion concentrate source each independently having a separate pump and set of valves; a storage container fluidly connected to the peritoneal dialysate generation system at a position that is, within the peritoneal dialysate generation flow path, downstream of the water purification module and upstream of the osmotic agent source and ion concentrate source;  wherein the second ultrafilter is fluidly connected to a control valve and a second valve; wherein the first ultrafilter is fluidly connected to a third valve; wherein the second and third valves are each fluidly connected to a waste container; the control valve selectively directing fluid to either the integrated cycler or to the osmotic agent source, or wherein the osmotic agent source consists essentially of an osmotic agent in water.
Peabody 1 discloses a system, (See Abstract, Peabody 1), with a second sterilizing filter fluidly connected to a control valve and a second valve, (Secondary Sterilization Filter F fluidly connected to Valves 148/156 & to Valve H/168, See Figures 1B/1C & 8C, and See paragraphs [0040], [0042] & [0043], Peabody 1); wherein a first sterilizing filter is fluidly connected to a third valve, (First Sterilization Filter E fluidly connected to Valve 174a, See Figure 1B/1C & 8C, and See paragraph [0043], Peabody 1); wherein the second and third valves are each fluidly connected to a drain, (Valve 168 and Valve 174a are each fluidly connected via a series of fluid lines to Drain as shown in Figure 8C, and See paragraph [0050], Peabody 1); the control valve selectively directing fluid to either an integrated cycler or to the osmotic agent source, (Valves 148/156 direct fluid to Peritoneal Cavity as in Figure 8A or back to lines directly connected to Glucose via Tank 28 via Valve 168 as in Figure 8C, and See paragraphs [0041] and [0050]-[0052], Peabody 1), with an osmotic agent source that consists essentially of an osmotic agent in water, (Glucose, and Tank 28, See Figure 1A and See Figures 8A-C, and See paragraphs [0039] & [0041], Peabody 1).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Embodiment 1 of Burbank by incorporating wherein the second ultrafilter is fluidly connected to a control valve and a second valve; wherein the first ultrafilter is fluidly connected to a third valve; wherein the second and third valves are each fluidly connected to a drain; the control valve selectively directing fluid to either an integrated cycler or to the osmotic agent source wherein the osmotic agent source consists essentially of an osmotic agent in water as in Peabody 1 in order to “provide an automated cyclic peritoneal dialysis system and process using a flow-line sterilization filter and process which includes an integrity check for the filter to reduce the possibility of bacteria and other contaminants entering the patient’s peritoneal cavity”, (See paragraph [0010], Peabody 1), and also “to provide an automated peritoneal dialysis system and process that adjusts the osmolality of the dialysate to achieve the prescribed amount of fluid removal best suited for the patient…while sterilizing fluid as it is delivered to the patient”, (See paragraph [0011], Peabody 1).
Modified Burbank does not disclose the osmotic agent source and ion concentrate source each independently having a separate pump and set of valves, a storage container fluidly connected to the peritoneal dialysate generation system at a position that is, within the peritoneal dialysate generation flow path, downstream of the water purification module and upstream of the osmotic agent source and ion concentrate source, or the drain having a waste container.
Peabody 2 discloses a control system for peritoneal dialysis, (See Abstract, Peabody 2), in which the drain has a waste container, (Drain Tank 36 on line downstream of Infusate Feed/Storage Tank 32, See Figure 1, and See column 4, lines 20-35, Peabody 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the purity control system of modified Burbank by incorporating the drain having a waste container as in Peabody 2 ‘in the event that the head vessel [or infusate reservoir] begins to overflow or contains excess sterilized fluid” the system “dumps the excess fluid to a storage [or waste] container” because “it has been found that it is easier to dump the dialysate”, (See column 4, lines 29-34, Peabod 2y).
Modified Burbank does not disclose the osmotic agent source and ion concentrate source each independently having a separate pump and set of valves, or a storage container fluidly connected to the peritoneal dialysate generation system at a position that is, within the peritoneal dialysate generation flow path, downstream of the water purification module and upstream of the osmotic agent source and ion concentrate source.
Kruger discloses a system, (See Abstract, column 4, lines 20-29, Kruger) with a storage container fluidly connected to the peritoneal dialysate generation system at a position that is, within the peritoneal dialysate generation flow path, downstream of the water purification module, (Surge Container/Bag 24 downstream of Water from Source 12 that passes through Prefilter 13 and Reverse Osmosis Device 22 first, See Figure 1, and See column 12, lines 21-40, Kruger), and upstream of the osmotic agent source and ion concentrate source, (Water passes from Container 24 to Mixing Bags 34/36 and also passes by Sources 38 & 40, See Figure 1, and See column 12, lines 47-56, Kruger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Burbank by incorporating a storage container fluidly connected to the peritoneal dialysate generation system at a position that is, within the peritoneal dialysate generation flow path, downstream of the water purification module and upstream of the osmotic agent source and ion concentrate source as in Hoffman because “storage [of the purified water] can be provided in suitable bags which thereafter can be utilized when desired for the patient...or other end uses”, (See column 25, lines 20-24, Kruger). By doing so, it provides “sterile water solutions suitable for peritoneal dialysis...which can easily maintain the desired sterile conditions”, (See column 25, lines 25, lines 61-64, Kruger).
Modified Burbank does not disclose the osmotic agent source and ion concentrate source each independently having a separate pump and set of valves.
Edgson discloses the osmotic agent source and ion concentrate source each independently having a separate pump and set of valves, (Pump 161a and Valve 157a for First Bag 152a and Pump 161b and Valve 157b for Second Bag 152b, See Figure 3, and See column 13, lines 53-67, column 14, lines 1-9, Edgson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Burbank by incorporating the osmotic agent source and ion concentrate source each independently having a separate pump and set of valves as in Edgson in order to provide “more than two heat sensitive components [ion concentrate and osmotic agent sources]” that “may be handled in parallel by adding further” independent sources and lines”, (See column 14, lines 26-30, Edgson), because “glucose…cannot be sterilized together with amino acids”, (See column 8, lines 13-16, Edgson), which is listed as a combination in Burbank, (See paragraph [0146], Burbank, “glucose, L-carnitine”), since medical solutions such as dialysate must be sterilized before use, (See column 1, lines 13-16, lines 54-56, Edgson).
Additional Disclosures Included: Claim 3: The system of claim 2, the control valve fluidly connected to the peritoneal dialysate generation system at an infusate line, (Valve 168 connected to Line travelling back to Infusate Lines at Junction 19 including Glucose, See Figures 1A, 1C & 8C, and See paragraph [0043], Peabody 1). Claim 4: The system of claim 1, further comprising a pressure sensor in the first fluid line, (Multiple Pressure Sensors 992, 981, 953, etc in Line upstream of First Ultrafilter 958, See Figure 9, and See paragraph [0114], Burbank). Claim 5: The system of claim 2, further comprising a pressure sensor in a third fluid line fluidly connecting the control valve and the integrated cycler, (Sensors 936/Pressure Transducers 924/925 are downstream of Line A/919 (containing Second Ultrafilter 958 based on Figure 9) since it joins other Lines 914, 915 etc. before going to Patient Line 945,  See Figure 8A, and See paragraph [0107], Burbank; Line leading from upstream and downstream Ultrafilters 626 to Dialyzer 312 (cycler is already disclosed in Burbank at 949 in Figure 8A), and See Figure 8C, Peabody 1).  Claim 6: The system of claim 1, the first ultrafilter fluidly connected to a fourth fluid line; (Valve 174a extending from First Sterilization Filter E fluidly connected to Line between Valves 174a and Valve 174b, See Figure 1B and See Figure 8C, and See paragraph [0043], Peabody 1), the fourth fluid line fluidly connected to a waste line, (Line between Valves 174a and 174b is fluidly connected to Line extending downstream of Valve 174b which leads to Valve 168/H and to Main Drain as in Figure 8C, and See paragraphs [0050]-[0052], Peabody 1).  Claim 7: The system of claim 6, the waste line fluidly connectable to the waste container, (Drain Tank 36 on line downstream of Infusate Feed/Storage Tank 32, See Figure 1, and See column 4, lines 20-35, Peabody 2). Claim 8: The system of claim 6, the waste line fluidly connectable to a drain, (Line between Valves 174a and 174b is fluidly connected to Line extending downstream of Valve 174b which leads to Valve 168/H and to Main Drain as in Figure 8C, and See paragraphs [0050]-[0052], Peabody 1). Claim 9: The system of claim 6, the second ultrafilter fluidly connected to a fifth fluid line, (Line extending downstream of Valve 174b leading to ‘G’ in Figure 1B and to Valve 168 as in Figure 1C, See this line fluidly connected as in Figure 8C, and See paragraphs [0043] & [0050]-[0052], Peabody 1); the fifth fluid line fluidly connected to the waste line, (Line leading to Valve 168 is fluidly connected to Main Drain as in Figure 8C, and See paragraphs [0050]-[0052], Peabody 1).  Claim 10: The system of claim 9, the fourth fluid line having the third valve, Valve 174a extending from First Sterilization Filter E fluidly connected to Line between Valves 174a and Valve 174b, See Figure 1B and See Figure 8C, and See paragraph [0043], Peabody 1; and the fifth fluid line having the second valve, (Line extending downstream of Valve 174b leading to ‘G’ in Figure 1B and to Valve 168 as in Figure 1C, See this line fluidly connected as in Figure 8C, and See paragraphs [0043] & [0050]-[0052], Peabody 1).  Claim 11: The system of claim 1, further comprising a fourth valve positioned on a third fluid line fluidly connecting the second ultrafilter to the integrated cycler, (Valve 922 between Line 919 (Line A from Second Ultrafilter 958, See Figure 8A, Burbank) and Patient Line 945, See Figure 9, and See paragraph [0112], Burbank). Claim 16: The system of claim 1, the water purification module comprising a sorbent cartridge, (Carbon Bed 963/Deionization Filter 966, See Figure 9, See paragraph [0118], Burbank).  Claim 22:  The system of claim 1, wherein the osmotic agent source contains a concentrated osmotic agent, (Osmotic Agent Container 912 and Electrolyte (ion concentrate) Container 910; or alternatively Batch Concentrate Container 908, See Figure 8A, and See paragraph [0104], Burbank; The batch container stores both osmotic agent and electrolyte).  Claim 23: The system of claim 1, further comprising a control system, (Controller 955, See Figure 9, and See paragraph [0116], Burbank), the control system programmed to pump fluid from the water source through the water purification module, (Water Source flowing into Sediment Trap 994 and later to Carbon Bed 963/Deionization Filter 966, See Figure 9, See paragraphs [0113] & [0116]-[0118], Burbank), and then into the storage container; to pump the fluid from the storage container into the peritoneal dialysate generation system; and to add fluid from the osmotic agent source and from the ion concentrate source to the fluid in the peritoneal dialysate generation system after the fluid is pumped into the peritoneal dialysate generation system from the storage container, (Surge Container/Bag 24 downstream of Water from Source 12 that passes through Prefilter 13 and Reverse Osmosis Device 22 first, See Figure 1, and See column 12, lines 21-40, Kruger; and Water passes from Container 24 to Mixing Bags 34/36 and also passes by Sources 38 & 40, See Figure 1, and See column 12, lines 47-56, Kruger), and before the fluid is pumped through a sterilization module, (Second Vessel 42 upstream of Second Sterilization Filter F, See Figures 1B & 8A, and See paragraphs [0041] & [0042], Peabody 1).
Claims 12 & 13 are directed to a system, an apparatus type invention group.
Regarding Claims 12 & 13, modified Burbank discloses the system of claim 4, but does not disclose in the specified combination explicitly that it further comprises a control system, the control system controlling a peritoneal dialysate flow rate based on data from the pressure sensor.
Another embodiment (Embodiment 2) of Burbank discloses a control system, the control system controlling a peritoneal dialysate flow rate based on data from a pressure sensor, (See paragraph [0152], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Burbank by incorporating a control system, the control system controlling a peritoneal dialysate flow rate based on data from the pressure sensor as in Embodiment 2 of Burbank in order to use the measurement of “the pressure drop” for calculation by the controller “to regulate flow”, (See paragraph [0152], Burbank), and also to detect “a viscosity characteristic or a kink in the fluid lines” which could occur by “the fall of a patient off his bed” so that “an alarm” can be generated, (See paragraph [0152], Burbank).
Additional Disclosures Included: Claim 13:  The system of claim 12, the controller controlling the peritoneal dialysate flow rate to maintain a pressure of a peritoneal dialysate between -200 mmHg to 500 mmHg, (See paragraph [0126], Embodiment 2, Burbank; The pressure can be kept at a threshold at/below 10 mmHg, anticipating the claimed range at this value (from -200 to 10 mmHg)).
Claims 14 & 15 are directed to a system, an apparatus type invention group.
Regarding Claims 14 & 15, modified Burbank discloses the system of claim 5 but does not disclose in the specified combination explicitly that it further comprises a control system, the control system controlling a peritoneal dialysate flow rate based on data from the pressure sensor.
Another embodiment (Embodiment 2) of Burbank discloses a control system, the control system controlling a peritoneal dialysate flow rate based on data from a pressure sensor, (See paragraph [0152], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Burbank by incorporating a control system, the control system controlling a peritoneal dialysate flow rate based on data from the pressure sensor as in Embodiment 2 of Burbank in order to use the measurement of “the pressure drop” for calculation by the controller “to regulate flow”, (See paragraph [0152], Burbank), and also to detect “a viscosity characteristic or a kink in the fluid lines” which could occur by “the fall of a patient off his bed” so that “an alarm” can be generated, (See paragraph [0152], Burbank).
Additional Disclosures Included: Claim 15:  The system of claim 14, the controller controlling the peritoneal dialysate flow rate to maintain a pressure of a peritoneal dialysate between -200 mmHg to 500 mmHg, (See paragraph [0126], Embodiment 2, Burbank; The pressure can be kept at a threshold at/below 10 mmHg, anticipating the claimed range at this value (-200 mmHg to 10 mmHg)).
Claims 17-21 is directed to a method of delivering peritoneal dialysate to a patient, a method type invention group.
Regarding Claim 17, modified Burbank discloses a method of delivering peritoneal dialysate to a patient; comprising the steps of: generating the peritoneal dialysate with a peritoneal dialysate generation system; pumping the peritoneal dialysate through the system of claim 1, (See rejection of Claim 1 above); pumping the peritoneal dialysate from the system to the peritoneal dialysate cycler, (Line A/Line 919 to Cycler Module 949, See Figure 8A and See paragraphs [0111] & [0112], Burbank), and into a peritoneal cavity of a patient, (Pump 44 drives fluid through Valve 922 and Patient Line 945 into Patient 950, See Figure 9, and See paragraphs [0107], [0108] & [0112], Burbank).
Regarding Claims 18 & 20, modified Burbank discloses the method of claim 17, for measuring a pressure of the peritoneal dialysate at a position that is, within the peritoneal dialysate generation flow path, upstream of the first ultrafilter, (See paragraph [0114] & [0116], Burbank), but does not disclose in this specified combination explicitly further comprising the step of adjusting a peritoneal dialysate flow path through the purity control system based on the pressure of the peritoneal dialysate.
Another embodiment (Embodiment 2) of Burbank discloses the step of adjusting a peritoneal dialysate flow path through the purity control system based on the pressure of the peritoneal dialysate, (See paragraph [0152], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Burbank by incorporating the step of adjusting a peritoneal dialysate flow path through the purity control system based on the pressure of the peritoneal dialysate as in Embodiment 2 of Burbank in order to use the measurement of “the pressure drop” for calculation by the controller “to regulate flow”, (See paragraph [0152], Burbank), and also to detect “a viscosity characteristic or a kink in the fluid lines” which could occur by “the fall of a patient off his bed” so that “an alarm” can be generated, (See paragraph [0152], Burbank).
Additional Disclosures Included: Claim 20:  The method of claim 18, further comprising the step of generating an alert if the pressure of the peritoneal dialysate upstream of the first ultrafilter is outside of a predetermined range, (See paragraph [0114] & [0116], Burbank; and See paragraph [0126], Embodiment 2, Burbank; The pressure can be kept at a threshold at/below 10 mmHg and an alarm/alert can be generated otherwise).
Regarding Claims 19 & 21, modified Burbank discloses the method of claim 17, for measuring a pressure of the peritoneal dialysate at a position that is, within the peritoneal dialysate generation flow path, downstream of the second ultrafilter, (See paragraphs [0108] & [0112], Burbank), but does not disclose in the specified combination explicitly further comprising the step of adjusting a peritoneal dialysate flow path through the purity control system based on the pressure of the peritoneal dialysate.
Another embodiment (Embodiment 2) of Burbank discloses the step of adjusting a peritoneal dialysate flow path through the purity control system based on the pressure of the peritoneal dialysate, (See paragraph [0152], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Burbank by incorporating the step of adjusting a peritoneal dialysate flow path through the purity control system based on the pressure of the peritoneal dialysate as in Embodiment 2 of Burbank in order to use the measurement of “the pressure drop” for calculation by the controller “to regulate flow”, (See paragraph [0152], Burbank), and also to detect “a viscosity characteristic or a kink in the fluid lines” which could occur by “the fall of a patient off his bed” so that “an alarm” can be generated, (See paragraph [0152], Burbank).
Additional Disclosures Included: Claim 21:  The method of claim 19, further comprising the step of generating an alert if the pressure of the peritoneal dialysate downstream of the second ultrafilter is outside of a predetermined range, (See paragraph [0108], Burbank; and See paragraph [0126], Embodiment 2, Burbank; The pressure can be kept at a threshold at/below 10 mmHg and an alarm/alert can be generated otherwise).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779